[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          October 18, 2005
                             No. 05-11269
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                   D. C. Docket No. 04-20541-CR-JEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANA CECILIA VARGAS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 18, 2005)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Sheryl J. Lowenthal, appointed counsel for Ana Cecilia Vargas in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Vargas’s conviction and

sentence are AFFIRMED.




                                          2